Citation Nr: 1310637	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  12-12 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for residuals of prostate cancer.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDING OF FACT

Throughout the appeal the Veteran's prostate cancer residuals have been manifested by awakening to void every 1-2 hours, use of absorbent materials which must be changed 2-4 times a day, and urinary urgency.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Prior to the initial rating decision in this matter, a June 2010 letter informed the Veteran of all elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  Although the Veteran filed claims of service connection for tinnitus and a bilateral hearing loss disability, there is no evidence that any records associated with these claims, which are currently at the RO, are required to make a determination on the severity of his prostate cancer residuals.  The Veteran has not indicated that there are any additional outstanding records to be obtained.  The duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in August 2010 to determine the nature and severity of his prostate cancer residuals.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed conclusion for the opinions that were reached.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to an evaluation in excess of 40 percent for the residuals of his prostate cancer.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

The Veteran's residuals of prostate cancer have been evaluated under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under this Diagnostic Code, the Veteran's disability is to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  In the present case, the Veteran complains that the residuals of his prostate cancer cause frequent urination, urgency, and urine leakage.  

Under 38 C.F.R. § 4.115a, renal dysfunction a noncompensable rating is warranted where there are albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101.  A 30 percent evaluation is warranted where there is albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under Diagnostic Code 7101. 

A 60 percent evaluation is warranted where there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension is at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is warranted where there is persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

Finally, a 100 percent evaluation is warranted where there is renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

Under 38 C.F.R. § 4.115a, voiding dysfunction is to be rated as urine leakage, frequency or obstructed voiding.

A 20 percent evaluation is warranted for urinary leakage voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent evaluation is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent evaluation is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Id.

For urinary frequency, a 10 percent evaluation is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent evaluation is warranted for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent evaluation is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times nightly.  Id.

For obstructed voiding, the criteria for a 10 percent rating are marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc., (2) uroflowmetry, with markedly diminished peak flow rate (less than 10 cc/sec.), (3) recurrent urinary tract infections secondary to obstruction, and (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A maximum 30 percent rating is assigned for urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a.

The Veteran's predominant symptom from his prostate cancer residuals appears to be urine leakage.  The Board finds that the evidence of record does not support an evaluation in excess of 40 percent for the Veteran's residuals of prostate cancer.  

The Veteran underwent prostate surgery in September 2009.  An April 2010 private treatment record noted the Veteran had stress urinary incontinence and that he was still wearing a few pads per day.  He had no voiding complaints.  

At his August 2010 VA examination the Veteran reported urinary urgency, but no problem with hesitancy, weak or intermittent stream, or urine retention.  The Veteran reported daytime voiding intervals of 1-2 hours and nighttime voiding of 3 times per night.  He also reported some urine leakage which required 1 pad per day for protection, although later the examiner noted the absorbent materials had to be changed 2-4 times per day.  There was no evidence of recurrent urinary tract infections, obstructed voiding, or renal dysfunction.

In consideration of 38 C.F.R. § 4.7, the Board finds that the Veteran's urine leakage requiring wearing of absorbent materials which must be changed 2-4 times a day supports an evaluation of 40 percent.  A higher rating is not warranted as there is no evidence that the Veteran's urine leakage requires the use of an appliance or wearing of absorbent materials which must be changed more than 4 times per day.  See 38 C.F.R. § 4.115a.

The Board has also considered the potential applicability of other rating codes.  However, no higher or separate evaluation is warranted under any of the other diagnostic codes related to genitourinary dysfunctions.  In this regard, there is no evidence that the Veteran suffers from renal dysfunction and therefore evaluation for this dysfunction is inapplicable.

The Veteran also has not complained of obstructed voiding, and as such, evaluation is not proper under this dysfunction.  Moreover, rating under this dysfunction would only result in a maximum 30 percent evaluation.  The Veteran also has reported urinary frequency which includes voiding intervals of 1-2 hours per night and sometimes more frequently during the day.  See December 2010 Notice of Disagreement.  The Veteran has not indicated that he voids 5 or more times per night or that his daytime voiding intervals are less than one hour, which would warrant the highest rating available for this dysfunction.  Even if the Veteran did have these urinary frequencies, the maximum evaluation available for urinary frequency is 40 percent.  38 C.F.R. § 4.115a.

For the reasons discussed, the Board finds that the Veteran is not entitled to an evaluation in excess of 40 percent for his prostate cancer residuals at any point during the appeal period.  As the preponderance of the evidence is against his claims, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring these claims for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims (Court) has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  The Veteran's complaints related to his prostate cancer residuals are considered under the appropriate diagnostic codes.  His primary symptoms are urinary leakage, urgency, and frequency.  But all of his symptoms are accounted for in the regular schedular rating criteria.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

As the assigned schedular evaluation for the service-connected prostate cancer residuals is adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  So extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Entitlement to an initial evaluation in excess of 40 percent for residuals of prostate cancer is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


